Alvey, J.,
delivered the opinion of this Court.
By admission and agreement of parties, the oidy question raised, to be decided on this appeal, is as to the effect of the pendency of the suit in the Court of Pennsylvania, at the time of the institution of this cause in the Court below, both proceedings being between the same parties, and on the same cause of action. The specific question is, whether the defendant can effectually plead the pendency of the prior suit in a foreign jurisdiction, either in abatement or in bar of this action. We say foreign jurisdiction, because, while it is settled that for all national purposes embraced by the Federal *434Constitution, the States and the citizens thereof, constitute one government, united under the same sovereign authority, and governed by the same laws, yet, in all other respects, and for all other purposes, the several States retain their individual sovereignties, and with respect to their municipal regulations, are to each other foreign. That such is the relation of the States to each other, has been expressly determined in the case of Buckner vs. Finley and Van Lear, 2 Pet., 586. Indeed, such is the decision in numerous cases in both Federal and State Courts. So that, in legal contemplation, the jurisdiction of the Courts of Pennsylvania is foreign to the jurisdiction of those of Maryland, and this ease is therefore not distinguishable from that of the ordinary case of an action pending in a wholly foreign jurisdiction, and which is sought to be made the matter of plea, to abate or defeat a suit brought in our own Courts, between the same parties, and for the same cause. The question of the validity of such a plea has frequently occured in other American Courts, but it has remained to the present, so far as wé can learn, an undecided question by the Court of Appeals of this State; for what was said in regard to it by the Court in deciding the case of The Bank of the United States vs. The Merchants’ Bank of Baltimore, in 7 Gill, 429, was only by way of illustration of an argument, to maintain a proposition altogether different in its character from the question now presented, and is therefore not to be regarded as authority.
At the common law the rule is well established, that the pendency of a prior suit, in personam, in a foreign Court, between the same parties, for the same cause of action, is no sufficient cause for stay or bar of a suit instituted in one of our own Courts. It is only the definitive judgment on the merits that will be considered conclusive; and this rule has been frequently declared to obtain in all its force, both by Federal and State Courts, in regard to actions pending in another State of the Union; and we think upon good and sufficient reason. In the case of White vs. Whitman, 1 Curtis’ *435U. S. C. C. Rep., 494, the defendant pleaded in abatement of the action, the pendency of a prior suit in a State Court, and Judge Curtis, then of the Supreme Court of the United States, in disallowing the plea, said: “ Though the Constitution and Laws of the United States require, that the judgments rendered in one State shall receive full ihith and credit in another, yet, in respect to all proceedings prior to judgment, the Courts of the different States, acting under different sovereignties, must be considered as so far foreign to each other, that a remedy sought by judicial proceedings under one, cannot be treated as a mere and simple repetition of a remedy sought under another. There may be real advantages to be gained, in respect to the property on which an execution may be levied, or otherwise, by resorting to an action in another State.” See also the cases of Wadleigh vs. Veazie, 3 Sum. Rep., 165, and Lyman vs. Brown, 2 Curtis, 559. In the ease of Lowry vs. Hall, 2 W. & Sergt., 133, Chief Justice Gibson, in speaking of the effect of judicial proceedings in a sister State, said: “ The pendency of a prior suit in a foreign country, cannot be pleaded in abatement of a suit for the same cause here; and it has been held that the States of the American Union stand in the relation of foreign States as regards this particular matter.” And in the more recent case of Smith vs. Lathrop, 44 Penn. St. Rep., 326, the Supreme Court of Pennsylvania, after an examination and full review of all the authorities, announce it as settled law, that the plea of Us pendens in another State, is not a defence to a suit between the same parties, for the same cause of action, at the same time, in that State.
There will also be found a very full discussion of the question in the ease of Hatch vs. Spafford, 22 Conn. Rep., 485, in which the same conclusion is maintained. And, indeed,, no opposing authority is any where to be found, except it be in Ex parte Balch, 3 McLean, U. S. C. C. Rep., 221; and that case can hardly be regarded an exception to the general principle maintained by the authorities just cited, *436because the two pending proceedings were both in Circuit Courts of the United-States, and were therefore in Courts of the same country, exercising jurisdictions in no sense foreign to each other. Nor do we perceive any great hardship or difficulty in the application of the rule. If one case proceed to judgment before the termination of the other, the recovery in the former may be pleaded puis darrein continuance, to the latter; “ and if the two suits should ever proceed, pari passu, to judgment and execution, a satisfaction of either judgment may be shown upon audita querela, or otherwise, in discharge of the other.” See Bowne & Seymour vs. Joy, 9 John., 220, and Walsh vs. Durkin, 12 John., 99. We are, therefore, of opinion that the facts agreed upon constitute no ground of defence to the action, and that the judgment of the Court below must be reversed; and, under the agreement of parties, judgment will be entered for the appellant, for the amount admitted to be due.
(Decided 20th March, 1868.)

Judgment reversed, and judgment for appellant.